F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             MAY 8 2001
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 JERRY ALLEN CLARK,

                Plaintiff-Appellant,                       No. 00-6352
           v.                                            (W.D. Oklahoma)
 JOHN WHETSEL, Sheriff, and                         (D.C. No. 99-CV-1122-M)
 OKLAHOMA COUNTY SHERIFF’S
 DEPARTMENT,

                Defendants-Appellees.


                                ORDER AND JUDGMENT         *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the

determination of this appeal.     See Fed. R. App. P. 34(a)(2)(c); 10th Cir. R.

34.1(G). The case is therefore ordered submitted without oral argument.




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Jerry A. Clark, proceeding pro se and in forma pauperis, appeals from an

order of the district court granting the defendants’ motion to dismiss. Mr. Clark

filed this civil rights suit against the Oklahoma County Sheriff and the Sheriff’s

department pursuant to 42 U.S.C. § 1983, alleging, inter alia, (1) damage to his

personal property, namely, to the engagement ring he purchased and gave to his

fiancee; (2) loss and destruction of his personal property, specifically, other

jewelry given to his fiancee, and resulting damage to his personal relationship

with his fiancee; and (3) unfair treatment such as   excessive bond, prolonged

imprisonment, lack of fresh air or sunlight, overcrowding, medical deprivations

(resulting in a protracted toothache), and emotional suffering resulting from the

above harms.

       The magistrate judge’s report and recommendation examined each claim

and recommended dismissal of some of them pursuant to Federal Rule of Civil

Procedure 12(b)(6) and dismissal of the remaining ones pursuant to Federal Rule

of Civil Procedure 56(c). In his objections to the report and recommendation, Mr.

Clark argued that he had suffered emotional injury from the alleged theft and

damage to his personal property. Upon de novo review, the district court adopted

the magistrate judge’s recommendation and dismissed the action.




                                            -2-
       On appeal, Mr Clark contends: (1) he was denied law library access; (2)

the district court erred when it denied certain discovery requests; (3) he was under

medication when he had to respond to the magistrate judge’s report and

recommendation; and (4) the district court based its decision on inconclusive

records. While we hold pro se pleadings to a less stringent standard than formal

pleadings drafted by lawyers,     see Haines v. Kerner , 404 U.S. 519, 520 (1972) (per

curiam), we will uphold the dismissal of a pro se complaint if, accepting the facts

alleged as true, they cannot provide a basis for relief.      See Coosewoon v.

Meridian Oil Co. , 25 F.3d 920, 924 (10th Cir. 1994).

       Even liberally construing Mr. Clark’s allegations, he raises only issues that

he did not raise before the district court. In general, we will not consider an issue

on appeal that was not raised in the district court.       See Walker v. Mather (In re

Walker) , 959 F.2d 894, 896 (10th Cir. 1992). Although the court will address

new issues on appeal when questions of jurisdiction or sovereign immunity are

raised or when clear injustice might otherwise result, this case presents none of

these exceptions.    See Lyons v. Jefferson Bank & Trust       , 994 F.2d 716, 721 (10th

Cir. 1993). Accordingly, we affirm the district court’s dismissal.

       The district court’s dismissal counts as a strike for purposes of 28 U.S.C. §

1915(g). Mr. Clark is reminded that, despite this court’s affirmance of the district




                                              -3-
court’s decision, he remains obligated to continue making partial payments of the

appellate filing fee pursuant to § 1915(b).



                                               Entered for the Court,



                                               Robert H. Henry
                                               Circuit Judge




                                         -4-